Citation Nr: 1204674	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  06-28 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran had honorable service during World War II. The Veteran died in July 2005 and the appellant is the surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In this rating decision, the RO denied service connection for the cause of the Veteran's death and eligibility to Dependents' Educational Assistance (DEA).  In a separate rating decision, also dated in May 2006, the RO denied entitlement to service connection for two specific disabilities for accrued benefits purposes.  The appellant was issued a September 2006 statement of the case regarding these five issues.  The appellant filed a November 2007 substantive appeal (VA Form 9) regarding four of these claims. 

In December 2007, the appellant wrote that she wished only to pursue the DIC claim under 38 U.S.C.A. § 1151, and listed other claims she wished to withdraw from appellate status.  Although she did not specifically write that she was withdrawing the DEA claim, as she clearly indicated a desire to only pursue DIC under 38 U.S.C.A. § 1151, the Board finds that the appellant has effectively withdrawn all other claims from appellate status.  See 38 C.F.R. § 20.204. 

The appellant testified before a Decision Review Officer (DRO) in December 2007 and the undersigned Acting Veterans Law Judge in July 2009.  Copies of the both hearing transcripts have been associated with the claims file. 

In August 2009, the Board remanded this claim to the RO via the Appeals Management Center (AMC) for additional development and consideration.  All requested development has been completed and the case is once again before the Board.  


FINDING OF FACT

A preponderance of the evidence establishes that the Veteran's death was not the result of VA treatment from 2004 to 2005, which may be considered to be proximately due to VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care or to an event not reasonably foreseeable in that treatment.


CONCLUSION OF LAW

The criteria have not been met for an award of DIC under 38 U.S.C. § 1151 for the Veteran's death while undergoing treatment at the Phoenix VAMC from 2004 to 2005.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.361, 17.32 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

VA should notify the appellant of: (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Certain additional notice requirements may attach in the context of a claim for DIC benefits based on service connection for the cause of death.  Generally, 38 U.S.C.A. § 5103(a) notice for a DIC claim must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The content of the 38 U.S.C.A. § 5103(a) notice letter will depend upon the information provided in the claimant's application. 

As discussed below, the appellant asserts that the claimed condition that caused the Veteran's death may be related to VA treatment at the Phoenix VAMC.  VA has obtained a medical opinion on this matter and it has been associated with the claims file. 

Through a September 2009 letter, the RO notified the appellant of elements for a DIC claim under § 1151, and the evidence needed to establish each element.  This letter served to provide notice of the information and evidence needed to substantiate the claim. 

VA's letters dated in July and November 2005, and February 2006, notified the appellant of what evidence she was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed her that it would make reasonable efforts to help her get evidence necessary to support her claim, particularly, medical records, if she gave VA enough information about such records so that VA could request them from the person or agency that had them. 

The appellant was not provided with notice of the type of evidence necessary to establish an effective date for the claimed disability on appeal.  The Board finds no prejudice to the appellant in proceeding with a final decision on the claim for DIC benefits under § 1151.  The appellant had previously received all required notice regarding § 1151 claims.  A claim denied obviously does not entail the setting of an effective date.  Accordingly, the appellant is not harmed by any defect with regard to this element of the notice. 

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the appellant's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

There is no indication that any additional action is needed to comply with the duty to assist the appellant.  Pursuant to the August 2009 Board remand, the RO has obtained copies of the Veteran's last (terminal) treatment records, a certificate of death, and a medical opinion.  The appellant has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.  

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the appellant in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2) . 



II.  Entitlement to DIC under 38 U.S.C. § 1151 for the Veteran's death while undergoing treatment at the Phoenix VAMC from 2004 to 2005.

The appellant asserts that she is entitled to DIC on the basis that the treatment of her late husband, the Veteran, at the Phoenix VAMC beginning in 2004 until July 2005, led to his death.  Specifically, the appellant has explained that the Veteran began complaining of and seeking treatment for a cough in May 2004 but asserts inadequate treatment was provided by VA, with a chest X-rays being provided only after 5 months of these complaints.  In essence, she contends that VA care included carelessness, negligence, and error in judgment as VA took too long to provide the chest X-ray that led to identifying the Veteran's cancer and failure to timely disclose to the Veteran this diagnosis.  

DIC shall be awarded for a qualifying Veteran's death if the death was not the result of the Veteran's willful misconduct and the death was caused by hospital care or medical treatment furnished by the VA and the proximate cause of the death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or an event not reasonably foreseeable.  See 38 U.S.C.A. § 1151.

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran died does not establish cause.  38 C.F.R. § 3.361(c)(1) (2011).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2011).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's death and VA failed to exercise the degree of care that would be expected of a reasonable healthcare provider; or VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1) (2011).  Whether the proximate cause of a Veteran's death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable healthcare provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable healthcare provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2) (2011) . In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. §§ 3.361(d)(2), 17.32.  Generally, all patient care furnished by VA shall be carried out only with the full and informed consent of the patient or, in appropriate cases, a representative thereof.  In order to give informed consent, the patient must have decision-making capacity and be able to communicate decisions concerning health care.  38 C.F.R. § 17.32(b) (2011).  The informed consent process must be appropriately documented in the medical record.  38 C.F.R. § 17.32(d) (2011).

Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As relevant, the Veteran's VA treatment records from the Phoenix VAMC dated from May 2004 to July 2005 have been associated with the claims file.  These records show his initial presentation to the VAMC for removal of cyst on his chest, with accompanying chest pain.  This procedure was completed in September 2004 and the Veteran gave informed consent at that time.  

In November 2004, the Veteran complained of coughing for the past six months and difficulty breathing.  A CT scan was conducted that same month, however, the results were not available until January 2005.  At that time, the Veteran was notified that his CT scan was abnormal, with multiple cystic problems, including multi-nodular thyroids and masses in the pancreas, adrenal, liver and kidneys.  VA treatment records dated in February 2005 indicate the Veteran has widely metastic cancer.  He was admitted for diagnosis of spinal cord compression.  In March 2005, the Veteran began chemotherapy for cancer of unknown primary, possibly stage IV lung cancer.  The Veteran was noted as being alert and oriented.  He was informed of the risks, benefits, indications and alternatives to chemotherapy, including but not limited to, death.  The VA treatment records clearly indicate the Veteran and his wife were both in agreement as to the course of the treatment.  He continued chemotherapy treatment through May 2005.  In June 2005, the Veteran was discharged from a nursing home facility to his home.  Shortly thereafter, hospice care was requested.  

The Veteran died in July 2005.  The VA treating physician determined the cause of death was lung cancer.  Specifically, his death certificate in the claims file reveals that the immediate cause of death was respiratory arrest due to a consequence of "lung carcinoma, metastic, stage IV non-small cell." 

In accordance with the August 2009 remand directives, after obtaining all VA treatment records from May 2004 to the present, if deemed necessary, the RO was to obtain an opinion from the VA Compensation and Pension Service.  An opinion dated February 2011 is associated with the claims file.  The VA physician reviewed the late Veteran's claims file and determined that the May 2005 metastic treatment with intensive chemotherapy prolonged the Veteran's life, since the metastic cancer was terminal.  The opining physician further stated that the Veteran had been followed by hematology and oncology, both with doctors and nurses, and his symptoms were well attended to with many medications, scans of radiation therapy, and other medications for his illnesses.  The physician concluded that "in view of the excellent intensive and extensive diagnosis and therapy; indeed, there has not been carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA...In fact, his care was state of the art, highly skilled."  An addendum dated that same month also indicated that an May 2004 bone scan likely showed cancer.  The May 2005 MRI showed metastic cancer to the spine.  The Veteran's treatment was with an oncologist, radiation oncologist, pathologist and his primary care physician.  

The appellant has submitted no medical evidence that presents a contrary view to the above February 2011 medical opinion.  In order for the appellant to prevail in her claim she must demonstrate that VA failed to exercise the degree of care that would be expected of a reasonable healthcare provider; or VA furnished the hospital care, or medical or surgical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1).  As clearly established in the factual discussion above, the late Veteran provided informed consent to begin the chemotherapy treatment, with the agreement of his wife, the appellant.  He was apprised of all the foreseeable risks (including the possibility of death); the late Veteran was competent and possessed the mental capacity to provide such consent; and the objective clinical opinions of the physicians from the VA Compensation and Pension Service who reviewed the record were that the appropriate standard of care was provided by the VA caregivers who treated the Veteran for his cancer from February 2005 until his death in July 2005.  

The opinion of the reviewing physician was that there was no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part.  While VA is extremely sympathetic to the appellant for her loss, the fact remains that the Veteran's death due to lung cancer was not the result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA.  

To the extent that the appellant asserts on her own authority that the Veteran's death was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA care providers, as she is a layperson without the appropriate medical training and expertise, she is not competent to provide a probative and persuasive opinion on a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  Hence, her lay assertions in this regard have no probative value.

Under these circumstances, the Board must conclude that the criteria for entitlement to DIC pursuant to 38 U.S.C. § 1151 for the Veteran's death while undergoing treatment at the Phoenix VAMC from February July 2005 are not met.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to DIC under 38 U.S.C. § 1151 for the Veteran's death while undergoing treatment at the Phoenix VAMC from 2004 to 2005 is denied.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


